                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                § CASE NUMBER 6:18-CR-00075-JDK
v.                                              §
                                                §
                                                §
MIGUEL ANGEL AVENDANO FLORES                    §
(1).


               ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
              OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant Miguel Angel Avendano Flores' plea

of guilty to Count One with a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with

Intent to Manufacture and Distribute (Methamphetamine, Cocaine, Heroin, Crack Cocaine,

Marijuana).

       Having conducted a proceeding in the form and manner prescribed by the Federal Rule

of Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s

guilty plea. The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed October 2, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count One of the Indictment.

       So ORDERED and SIGNED this 3rd       day of October, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
